Citation Nr: 0010699	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  92-11 952	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a right inguinal hernia.  

2.  Entitlement to service connection for claimed 
gynecomastia.  

3.  Entitlement to service connection for claimed left 
cerebellar dysfunction.  

4.  Entitlement to service connection for claimed arthritis 
of both hips.  

5.  Entitlement to service connection for a claimed heart 
disorder, to include hypertension with retinopathy.  

6.  Entitlement to service connection for claimed pleurisy 
and pneumonia.  

7.  Entitlement to an increased rating for the service-
connected traumatic arthritis of the right ankle, currently 
rated 10 percent disabling.  

8.  Entitlement to an increased rating for the service-
connected traumatic arthritis of the right knee, currently 
rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active service from April 1943 to November 
1945 and from August 1950 to April 1952.  He was a prisoner 
of war of the German Government from January 22, to April 29, 
1945.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1991 rating decision by the 
RO.  

The Board remanded the case in January 1993 for additional 
development of the record.  

The RO has granted service connection for arthritis of the 
lumbar spine, assigned a 40 percent rating; for PTSD, 
assigned a 30 percent rating; for bilateral hearing loss, 
assigned a 20 percent rating; posttraumatic arthritis of the 
right knee, assigned a 10 percent rating; for posttraumatic 
arthritis of the right ankle, assigned a 10 percent rating; 
for peripheral neuropathy as a residual of frostbite, 
assigned a 10 percent rating; for tinea of the feet, 
onychomycosis of the great toes and hyperhidrosis as a 
residual of frostbite, assigned a noncompensable rating; and 
for left knee arthritis, assigned a noncompensable rating.  
The veteran was assigned a total compensation rating based on 
individual unemployability in October 1997.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently has the residual disability related to a 
right inguinal hernia, gynecomastia and left cerebellar 
dysfunction due to disease or injury which was incurred in or 
aggravated by service or caused or aggravated by a service-
connected condition.  

2.  The veteran is not shown to have arthritis of either hip 
which is causally related to service or as the proximate 
result of a service-connected disorder.  

3.  The veteran has presented a claim of service connection 
for a heart disorder, to include hypertension with 
retinopathy that is plausible.  



CONCLUSIONS OF LAW

1.  The veteran has not presented well-grounded claims of 
service connection for the residuals of a right inguinal 
hernia, gynecomastia and left cerebellar dysfunction.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  The veteran's arthritis of both hips is not due to 
disease or injury which incurred in or aggravated by service; 
nor is it proximately due to or result of the service-
connected conditions; nor may any hip arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).  

3.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a heart disorder, to include 
hypertension with retinopathy.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  

(The issues of service connection for pleurisy and pneumonia 
and the claims for increase are the subject of the Remand 
portion of this document.)  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background  

The veteran contends that he is entitled to service 
connection for arthritis of both hips, pleurisy and 
pneumonia, a heart disorder to include hypertension with 
retinopathy, the residuals of a right inguinal hernia, 
gynecomastia and left cerebellar dysfunction, as these 
conditions are due to his having to parachute out of a B-17 
bomber in 1945 and to the harsh treatment as a POW after he 
was captured.  

The medical records from the veteran's first period of 
service are not of record, as attempts to obtain them have 
yielded negative results.  The service entrance examination 
in August 1950 for the veteran's second period of active duty 
was normal.  It was noted that the veteran had a blood 
pressure reading of 148/70 and that he had pneumonia in 1940 
and made a full recovery.  An examination for the purpose of 
flight qualification was conducted in September 1950.  He was 
noted to have had a head injury due to a motor vehicle 
accident.  The veteran was disqualified from flight status 
due to high blood pressure and history of airsickness.  The 
veteran's discharge examination in April 1952 recorded a 
blood pressure reading of 146/78 and noted that the veteran 
had indicated that his blood pressure had tended to be high.  
The veteran also stated that, except for a little 
nervousness, he felt fine.  

In a private physical examination for employment in December 
1962, the veteran's blood pressure was recorded as 164/90, 
right, and 150/90, left.  He was noted to have had high 
frequency hearing loss, mild hypertension and obesity.  

The veteran submitted medical records from the 1990's noting 
treatment for obesity, cardiovascular disease, headaches, 
blood pressure, a pulmonary condition, eye problems, 
degenerative joint disease, anxiety, depression and post-
traumatic stress disorder (PTSD). 

A VA examination was conducted in December 1990.  The 
diagnoses were those of PTSD, POW related; chronic dysthymia 
with anxiety and depression, POW related; history of 
alcoholism, secondary to PTSD, in remission; history of 
eating disorder, secondary to PTSD, active; longstanding 
hypertension, probably POW related; diminished visual acuity, 
hypertensive retinopathy, secondary to hypertension; 
sensorineural hearing loss, combat related; left L3-L4 
radiculopathy, secondary to childhood illness; right inguinal 
hernia; frostbite residuals, POW related; post traumatic 
arthritis, POW and combat related; PPD positive, POW related; 
history of pleurisy; history of pneumonia, POW related; 
impotence, polyfactorial, POW related; peripheral neuropathy, 
POW related; onychomycosis, POW related; false gynecomastia 
with left fibrocysts; left cerebellar dysfunction; and 
dyslipidemia.  

A VA examination was conducted in January 1994.  The 
diagnoses were those of hypertension, aortic systolic murmur, 
eye changes consistent with hypertension, history of 
frostbite of the neck and feet with no significant residuals, 
obesity, and symptoms of possible prostatism.  The examiner 
stated that the veteran's hypertension had been known since 
1948, that the veteran suffered from frostbite of the neck 
and feet in 1945 while a POW and that the veteran's 
retinopathy was discovered by a private physician about four 
years ago.  

A VA peripheral nerves examination was conducted in April 
1994.  The diagnoses were those of tremor of the upper 
extremities, left greater than right; and physical 
examination suggestive of large fiber peripheral neuropathy 
of both lower extremities.  

A VA examination was conducted in May 1996.  The diagnoses 
were those of obesity, hypertension, right ankle fracture 
with no residual x-ray finding of degenerative joint disease, 
bilateral hip degenerative joint disease left greater than 
right, lumbosacral spine disc disease at the L5-S1 level and 
bilateral knee degenerative joint disease.  The examiner 
stated that, although the veteran had sustained a right ankle 
fracture, his other skeletal difficulties could be different 
entities, not related to the right ankle fracture unless the 
veteran had injured his lumbosacral spine and hips at the 
time that he injured his right ankle, an injury which was not 
documented in the record.  

In a letter dated in May 1997, Bob J. Hamby, D.C., stated 
that the veteran's lumbosacral condition was related to an 
accident in service.  

A VA examination for diseases and injuries of the brain was 
conducted in August 1997.  The diagnoses were those of large 
fiber peripheral neuropathy and intention tremor.  The 
examiner stated that the etiology of the veteran's peripheral 
neuropathy was unclear, and that the veteran's exposure to 
cold while he was a POW or his past history of alcohol abuse 
could have been potentially causative or contributory 
factors.  The examiner also stated that the etiology of the 
veteran's tremor, the only manifestation of his cerebellar 
disease, was unclear.  

An August 1997 VA cardiology examination noted that the 
veteran had hypertensive cardiomyopathy with probable 
asymptomatic coronary artery disease.  A VA brain examination 
was also conducted in August 1997.  

A VA examination was conducted in November 1997.  The 
diagnoses were those of normal heart size with essentially 
normal function in a man with right arterial enlargement 
right ventricular enlargement, and left ventricular 
enlargement; hypertension; morbid obesity; heart murmur, 
etiology unknown but might be secondary to obesity; history 
of frostbite in World War II with mild residual effects, such 
as thickening of the nails, hyperhidrosis and fungal 
infections; and osteoarthritis of the cervical spine, 
lumbosacral spine hips, knees and fingers.  

The examiner stated that it was not possible to conclude 
whether any of these findings were a direct or indirect 
result of a service-connected condition, as the veteran was 
grossly obese.  The examiner noted that, as the veteran was 
service connected for traumatic arthritis, he assumed that 
some of the veteran's disabilities are related to his 
service-connected injury.  The examiner added that that 
degree of disability which he currently suffered was mild and 
would improve with weight loss.  

In a letter dated in July 1998, Michael Maguire, D.O., stated 
that he had been treating the veteran for the past 18 years 
for hypertension and that, during that time, the veteran had 
one episode of pneumonia.  Dr. Maguire also noted that the 
veteran was first found to have hypertension in 1946 and that 
he had a prior episode of pneumonia in service.  

A VA joints examination was conducted in December 1998.  The 
diagnoses were those of status post right ankle trauma with 
residuals of chronic pain and moderate range of movement 
deficits secondary to very mild degenerative joint disease 
clinically; status post right knee trauma with residuals of 
mild medial compartment syndrome; (degenerative joint 
disease), mild pain on range of movement and mild range of 
movement deficits; bilateral hip osteoarthritis, left worse 
than right with moderate range of movement deficits and 
pronounced gait antalgia secondary; degenerative joint 
disease and degenerative disc disease of lumbosacral spine 
with mild to moderate range of movement deficits and chronic 
pain; left ankle minimal degenerative joint disease , pain 
and moderate range of movement deficits; left knee mild 
medial compartment syndrome with mild pain on range of 
movement and mild range of movement deficits; Baker's cyst, 
right popliteal space; and pes planus, bilateral with 
secondary anterior calcaneal spurring.  

The examiner stated that this veteran had a gait disorder 
secondary to hip pain, not secondary to any ankle 
instability.  The ankle mortise was preserved and without 
significant pathology on both ankles.  There was evidence of 
old trauma, in the form of calcification of the distal 
interosseous membrane between the tibia and fibula of the 
right ankle; however, this was also found on the left ankle.  
The type of gait disorder demonstrated by this patient was 
common to individuals with significant hip pain.  The veteran 
did exhibit range of movement deficits which were not 
completely explained by joint pathology as noted on x-ray 
study.  Some of the knee range of movement deficits were 
undoubtedly due to the girth of his thighs and on the right 
knee, the Baker's cyst.  It was noted that, although weight 
per se did not cause degenerative joint disease, it certainly 
aggravated that condition once established and that it was 
doubtful that any conservative remedies would resolve the 
veteran's pain complaints without substantial weight loss and 
he was not a candidate for surgical replacement of any of the 
involved joints at that time.  

The examiner concluded that there was no causal relationship 
between the veteran's right ankle or knee condition and his 
bilateral hip degenerative joint disease.  Although the 
examiner accepted the veteran's complaints of ankle and knee 
pain, he opined that the veteran's gait abnormalities were 
not due to problems in the ankles or the knees, but rather 
were due to the veteran's attempts to minimize hip pain.  It 
was entirely possible, according to the examiner, that the 
veteran had an entirely different sort of gait antalgia in 
the past, but that could neither be confirmed nor refuted.  
There was x-ray evidence of pes planus (anterior calcaneal 
spurring bilaterally).  As to the question of causation for 
the degenerative disc disease, the examiner noted that gait 
changes were as likely as not at least partially responsible 
for both degenerative disk and joint disease, particularly of 
the lumbosacral spine, however, in this veteran's case, the 
gait changes were not due to a service-connected condition 
(ankles/knees), but rather, were due to hip joint pain.  As 
to the question of degenerative joint disease of hips 
secondary to gait changes caused by ankle joint instability, 
there was no ankle joint instability therefore no 
degenerative joint disease could be due to gait instability.  
It was possible that this veteran had experienced significant 
ambulatory pain in the past (evidence of plantar fasciitis 
which typically does cause gait alteration), but this could 
not be confirmed.  

The veteran also submitted articles pertaining to the severe 
conditions that the German Government subjected Allied POW's 
during World War II, and the subsequent infirmities that the 
POW's acquired due to this harsh treatment.  


II.  Legal Analysis

The threshold question regarding each issue is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  




A.  The Residuals of a Right Inguinal Hernia, Gynecomastia
and Left Cerebellar Dysfunction

There is no competent evidence of record which would satisfy 
the Caluza test, i.e., there is no demonstrated medical 
opinion linking any current disability to disease or injury 
which was incurred in or aggravated by service.  The veteran, 
as a lay witness, is not competent to diagnose as to an 
inservice condition or offer an opinion as to a question of 
medical causation.  See Espiritu, supra.  

Therefore, the Board finds that, since the veteran has not 
submitted medical evidence to support his lay assertions that 
he has current disability related to a right inguinal hernia, 
gynecomastia or left cerebellar dysfunction due to service, 
evidence that would justify a belief by a fair and impartial 
individual that his claim is well grounded has not been 
presented.  Thus, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a), and his claims as a matter of 
law are not well grounded.  See Caluza; Grottveit; Tirpak, 
supra.  


B.  Arthritis of both Hips

The veteran claims that he suffers from service-connected 
traumatic arthritis that has caused him to alter his gait and 
has produced arthritis of both hips.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The evidence currently 
before the Board includes medical evidence from the physician 
who conducted the November 1997 VA examination stated that he 
"assumed" that some of the veteran's, i.e., his arthritis 
of both hips, are due to his service-connected traumatic 
arthritis.  Hence, the veteran's claim meets the requirements 
set forth in Caluza and 38 C.F.R. § 3.310(a).  

Accordingly, the Board finds the veteran has presented a 
well-grounded claim of service connection for arthritis of 
the hips.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

In this case, the Board places great probative weight on the 
opinion of the examiner who conducted the latest December 
1998 VA joints examination that the veteran's arthritis of 
the hips was not due to service or his service-connected 
conditions as he provided extensive reasoning upon which his 
opinion was based.  Therefore, the Board finds that the 
veteran's arthritis of both hips is not shown to be due his 
service-connected traumatic arthritis.  

The preponderance of the evidence is against the claim of 
service connection for arthritis of the hips.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


C.  A Heart Disorder, to Include Hypertension with 
Retinopathy

The evidence currently before the Board includes medical 
evidence from the veteran's second period of service noting 
that the veteran had a blood pressure reading of 148/70 on 
entrance examination in August 1950 and that an examination 
for the purpose of flight qualification September 1950 noted 
that he had high blood pressure.  He has continuously 
asserted that he has had hypertension since 1948.  In 
addition, the examiner who conducted the December 1990 VA 
examination noted that the veteran hypertension was probably 
POW related.  In light of this evidence and the fact that his 
service medical records from his first period of service are 
unavailable, the Board finds that his claim meets the 
requirements set forth in Caluza.  

Accordingly, the Board finds the veteran has presented a 
well-grounded claim of service connection for an acquired 
heart disorder, to include hypertension with retinopathy.  



ORDER

Service connection for the residuals of a right inguinal 
hernia, gynecomastia and left cerebellar dysfunction are 
denied, as well-grounded claims have not been submitted.  

Service connection for arthritis of the hips is denied.  

As the claim of service connection for an acquired heart 
disorder, to include hypertension with retinopathy is well 
grounded, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  



REMAND

A careful review of the service medical records shows that 
the veteran had pneumonia in service and made a full 
recovery.  However, Dr. Maguire has stated that the veteran 
has had an episode of pneumonia subsequent to service and the 
veteran asserts that he currently has pneumonia related to 
the inservice episode.

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  The veteran should be asked to submit 
medical evidence which tends to support his assertions that 
that he currently suffers from current lung disability due to 
pleurisy or pneumonia or other disease or injury which was 
incurred in or aggravated by service.  

The Board also notes that, since the veteran has been found 
to have submitted a well-grounded claim of service connection 
for a heart disorder, VA has a duty to assist the veteran in 
the development of facts pertaining to his claim.  38 
U.S.C.A. § 5107(a).  

The Board notes that the veteran has been diagnosed with 
several cardiovascular conditions and that the etiology of 
each is unclear.  Therefore, an examination is needed to 
determine the veteran's etiology of claimed heart disorders.  

Regarding the veteran's claim's for increased ratings for 
service-connected traumatic arthritis of the right ankle and 
right knee, VA duty to assist includes the conduct of VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

In evaluating the severity of the service-connected 
arthritis, the examination must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40 and 4.45, including 
consideration of limitation of movement, weakened movement, 
excess fatigability and incoordination, as well as such 
factors during any occasional flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The VA examinations of record do not 
provide such detailed information concerning functional loss 
due to the service-connected disorders in order to permit the 
Board to consider all applicable regulations, including the 
application of DeLuca, supra.  Accordingly, consideration 
should be given to DeLuca, supra, as deemed appropriate on VA 
examination.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to these claims.  Murincsak, 
supra. 

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the claimed pleurisy and 
pneumonia since separation from service, 
his acquired heart disorder to include 
hypertension with retinopathy since 1998 
and his service-connected traumatic 
arthritis of the right ankle and right 
knee.  In particular, the veteran should 
be asked to submit all medical evidence 
which tends to support his assertions 
that he currently suffers from current 
lung disability due to pneumonia or 
pleurisy or other disease or injury which 
was incurred in or aggravated by service.  
After securing the necessary release, the 
RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and likely etiology of the 
claimed cardiovascular conditions.  All 
indicated tests should be undertaken.  
The examiner should report detailed 
clinical findings in connection with the 
evaluation.  The examiner also should 
elicit from the veteran and record a full 
medical history in this regard.  Based on 
his/her review of the case, the examiner 
should render an opinion as to the 
likelihood that the veteran has current 
cardiovascular disability to include 
hypertension with retinopathy due to 
disease or injury which was incurred in 
or aggravated by service.  The claims 
folder should be made available to the 
examiner prior to the examination.  

3.  The veteran should be scheduled for a 
VA orthopedic examination in order to 
determine the current extent of the 
service-connected arthritis of the right 
ankle and right knee.  Any necessary 
studies should be obtained, including X-
ray studies, if indicated.  The claims 
folder must be made available to the 
examiner for use in the study of the 
veteran's case.  The examiner should 
obtain a detailed history-to include a 
review of the documented clinical history 
contained in the VA claims file--
regarding any weakened movement, excess 
fatigability with use, incoordination, 
painful motion and pain with use, and 
determine whether the involved joint 
exhibits pain with use, weakened 
movement, excess fatigability or 
incoordination, where appropriate.  These 
determinations should, if feasible, be 
expressed in terms of degrees of 
additional range of motion loss due to 
any pain with use, weakened movement, 
excess fatigability or incoordination.  
The examiner should also express an 
opinion as to the medical probability 
that there would be additional limits on 
functional ability during flare-ups and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If this is 
not feasible, this should be so stated, 
with reference to all supporting 
evidence.  

4.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claims.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals


 


- 2 -


